DECISION
The application of the above-named defendant for a review of the sentence of 5 years, imposed on February 13, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) No change will be made in the sentence heretofore imposed.
The reason for the above decision: After careful consideration of the Petition of the above-named prisoner and in view of the fact that he will be eligible for consideration for parole in December of 1968 it was felt that his Petition should be and is denied.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.